DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, 10-13, 15, 16, 17, 20, 23, 26-34, 36-39 are rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Wickramanayaka et al. (U.S. PGPUB. 2005/0115827 Al) in view of Xiong et al. (U.S. Pat. 6,537,428) AND Goedicke et al. (U.S. Pat. 6,340,416) OR Teschner et al. (U.S. Pat. 6,096,174) OR Schiller et al. “Pulsed magnetron sputter technology”, Surface and Coating Technology, 61 (1993), pp. 331-337 AND Mark (U.S. Pat. 5,303,139) AND Stang (EP 450 163 Al - MACHINE TRANSLATION PROVIDED) AND Ye et al. (U.S. PGPUB. 2007/0095651 A1).
INDEPENDENT CLAIM 1:
Regarding claim 1, Wickramanayaka et al. teach an apparatus for coating a substrate by sputtering, comprising: an axis, a cover comprising an inner surface and at least two targets, in an arrangement symmetrical to the axis; a substrate carrier for carrying said substrate and means for rotating said substrate carrier around said axis. (Figs. 1,2; Paragraph 0042-0051) Wickramanayaka et al. teach wherein surfaces of the targets are arranged such that the surfaces, when unsputtered, are angled with respect to a plane perpendicular to said axis. (Figs. 1,2; Paragraphs 0042-0051)
The difference between Wickramanyaka et al. and the present claims is that reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering is not discussed (Claim 1), a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering is not discussed (Claim 1), wherein the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets 1s operated as a cathode and one or more of said targets are operated as anodes (Claim 1), wherein a pulse width of a target voltage applied to said targets determines a ratio of the second time during which the first one of said targets is operated as a cathode and the first time during which the first one of said targets is operated as an anode is not discussed (Claim 1),
and wherein an angle of the angled unsputtered surfaces of said targets with respect to the plane perpendicular to the axis is between 2° and 20° is not discussed (Claim 1) and wherein the substrate carrier is designed to be movable by means of a lifting mechanism to accept or deliver said substrate in a lower position and to expose said substrate in an elevated position to said processing chamber is not discussed (Claim 1).
Regarding the reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering (Claim 1), Xiong teaches reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering. (See Xiong Abstract; Column 3 lines 16-17; Column 4 lines 63-67; Column 4 lines 19-25)
Regarding a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering (Claim 1), Xiong teaches a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 4 lines 38-45 - “More specifically, in accordance with the present invention, controller 42 provides a control signal to power source 32 to adjust the power provided to target 18 such that the target (cathode) voltage is maintained at a specified constant value or within a certain specified voltage range’)
Regarding wherein the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets is operated as a cathode and one or more of said targets are operated as anodes (Claim 1):
Geodicke et al. OR Teschner et al. the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets is operated as a cathode and one or more of said targets
are operated as anodes. (See Goedicke et al. Fig. 1; Column 3 lines 26-48; Claim 1; See Teschner et al. ‘174 Abstract; Fig. 9-11; Column 3 lines 49-60)
Schiller et al. also teach the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets is operated as a cathode and one or more of said targets are operated as anodes. (Fig. 2c; Page 332)
Regarding wherein a pulse width of a target voltage applied to said targets determines a ratio of the second time during which the first one of said targets is operated as a cathode and the first time during which the first one of said targets is operated as an anode (Claim 1), Mark teach controlling the pulse width to control the ratios. (See Fig. 3) Furthermore, Schiller et al. teach the waveform to control ratio. (See Fig. 2c)

    PNG
    media_image1.png
    235
    493
    media_image1.png
    Greyscale

Regarding wherein an angle of the angled unsputtered surfaces of said targets with respect to the plane perpendicular to the axis is between 2° and 20° (Claim 1), Stang teach adjustable angled targets. The Figure shows Applicants claimed range but the adjustability of the angles would have allowed one of ordinary skill in the art to utilize applicants range because optimization for best results has been held to be obvious. (See Figure, Paragraph 0011) 
Regarding wherein the substrate carrier is designed to be movable by means of a lifting mechanism to accept or deliver said substrate in a lower position and to expose said substrate in an elevated position to said processing chamber (Claim 1), Ye et al. teach utilizing a substrate carrier to be movable by means of a lifting mechanism to accept or deliver the substrate in a lower position and to expose the substrate in an elevated position to the processing chamber. (Paragraph [0034] - The displacement drive 140 is rigidly coupled to the bottom plate 192 of the bellows 148 and, in operation, facilitates moving (illustrated with an arrow 184) the substrate pedestal 126 between the lower (i.e., wafer receiving/releasing) position and the upper (i.e., sputtering) position. The displacement drive 140 may be a pneumatic cylinder, hydraulic cylinder, motor, linear actuation or other device suitable for controlling the elevation of the pedestal 126.)

DEPENDENT CLAIM 2:
The difference not yet discussed is targets arranged such that their respective target centers are arranged on circles around said axis.
Regarding claim 2, Wickramanyaka et al. teach targets arranged such that their respective target centers are arranged on circles around the axis. (See Figs. 1,2)
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the apparatus is configured to coat said substrate with a dielectric coating.
Regarding claim 3, Wickramanyaka et al. teach the substrate is configured to coat the substrate with a dielectric coating. (Paragraph 0046)
DEPENDENT CLAIM 4:
The difference not yet discussed is high voltage switching elements, wherein said power supply is connected to targets via said high voltage switching elements for allowing said targets to operate alternatively as cathode and anode. (Claim 4)
Regarding claim 4, Goedicke et al. OR Teschner et al. teach high voltage switching elements, wherein said power supply is connected to targets via said high voltage switching elements for allowing said targets to operate alternatively as cathode and anode. (Geodicke Fig. 1; Teschner et al. ‘174 Figs. 9-11)
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the power supply is a single power supply connected to said targets. (Clam 5)
Regarding claim 5, Goedicke et al. OR Teschner et al. teach utilizing a single DC power supply connected to the targets. (Geodicke et al. Fig. 1; Teschner et al. Fig. 1)
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the targets are circular. (Claim 7)
Regarding claim 7, Wickramanyaka et al. teach wherein the targets are circular. (See Fig. 2)
INDEPENDENT CLAIM 10:
Regarding claim 10, Wickramanyaka et al. teach a method for manufacturing a coated substrate by coating a substrate by sputtering in an apparatus comprising an axis, said method comprising the steps of a) providing a substrate to be coated; b) providing a cover comprising an inner surface and at least two targets, in an arrangement symmetrical to said axis d) rotating said substrate around said axis during said coating. Wickramanayaka et al. teach wherein surfaces of the targets are arranged such that the surfaces, when unsputtered, are angled with respect to a plane perpendicular to said axis. (Figs. 1,2; Paragraphs 0042-0051)
The difference between Wickramanyaka et al. and claim 10 is that reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering is not discussed (Claim 10), a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering is not discussed (Claim 10) and wherein the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets is operated as a cathode and one or more of said targets are operated as anodes (Claim 10), wherein a pulse width of a target voltage applied to said targets determines a ratio of the second time during which the first one of said targets is operated as a cathode and the first time during which the first one of said targets is operated as an anode is not discussed (Claim 10), and wherein an angle of the angled unsputtered surfaces of said targets with respect to the plane perpendicular to the axis is between 2° and 20° is not discussed (Claim 10) and lifting said substrate from a lower position and exposing said substrate in an elevated position to said processing chamber is not discussed (Claim 10).
Regarding the reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering (Claim 10), Xiong teaches reactive sputtering to produce a dielectric coating of a metal oxide utilizing a magnetron with pulsed DC sputtering. (See Xiong Abstract; Column 3 lines 16-17; Column 4 lines 63-67; Column 4 lines 19-25)
Regarding a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering (Claim 10), Xiong teaches a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 4 lines 38-45 - “More specifically, in accordance with the present invention, controller 42 provides a control signal to power source 32 to adjust the power provided to target 18 such that the target (cathode) voltage is maintained at a specified constant value or within a certain specified voltage range.”’)
Regarding wherein the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets is operated as a cathode and one or more of said targets are operated as anodes (Claim 1):
Geodicke et al. OR Teschner et al. the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets is operated as a cathode and one or more of said targets are operated as anodes. (See Goedicke et al. Fig. 1; Column 3 lines 26-48; Claim 1; See Teschner et al. ‘174 Abstract; Fig. 9-11; Column 3 lines 49-60)
Schiller et al. also teach the power supply is configured to operate each of said targets exclusively as either cathode or anode, such that during a first time a first one of said targets is operated as an anode and one or more of said targets are operated as cathodes, during a second time the first one of said targets is operated as a cathode and one or more of said targets are operated as anodes. (Fig. 2c; Page 332)
Regarding wherein a pulse width of a target voltage applied to said targets determines a ratio of the second time during which the first one of said targets is operated as a cathode and the first time during which the first one of said targets is operated as an anode (Claim 1), Mark teach controlling the pulse width to control the ratios. (See Fig. 3) Furthermore, Schiller et al. teach the waveform to control ratio. (See Fig. 2c)

    PNG
    media_image1.png
    235
    493
    media_image1.png
    Greyscale

Regarding wherein an angle of the angled unsputtered surfaces of said targets with respect to the plane perpendicular to the axis is between 2° and 20° (Claim 10), Stang teach adjustable angled targets. The Figure shows Applicants claimed range but the adjustability of the angles would have allowed one of ordinary skill in the art to utilize applicants range because optimization for best results has been held to be obvious. (See Figure, Paragraph 0011) 
Regarding lifting said substrate from a lower position and exposing said substrate in an elevated position to said processing chamber (Claim 10), Ye et al. teach lifting said substrate from a lower position and exposing said substrate in an elevated position to said processing chamber.  (Paragraph [0034] - The displacement drive 140 is rigidly coupled to the bottom plate 192 of the bellows 148 and, in operation, facilitates moving (illustrated with an arrow 184) the substrate pedestal 126 between the lower (i.e., wafer receiving/releasing) position and the upper (i.e., sputtering) position. The displacement drive 140 may be a pneumatic cylinder, hydraulic cylinder, motor, linear actuation or other device suitable for controlling the elevation of the pedestal 126.)
DEPENDENT CLAIM 11:
The difference not yet discussed is wherein said arrangement symmetrically to said axis comprises that said targets are arranged with their respective target centers on a defined radius around said axis. (Claim 11)
Regarding wherein said arrangement symmetrically to said axis comprises that said targets are arranged with their respective target centers on a defined radius around said axis (Claim 11), Wickramanyaka et al. teach the arrangement symmetrically to said axis comprises that said targets are arranged with their respective target centers on a defined radius around said axis. (See Figs. 1, 2)
DEPENDENT CLAIM 12:
The difference not yet discussed is wherein the apparatus is configured to coat said substrate with a dielectric coating.
Regarding claim 12, Wickramanyaka et al. teach the substrate is configured to coat the substrate with a dielectric coating. (Paragraph 0046)
DEPENDENT CLAIM 13:
The difference not yet discussed is wherein step c) comprises using high voltage switching elements connected to said targets and to a power supply for alternatively operating said as cathode and anode during coating.
Regarding claim 13, Goedicke et al. OR Teschner et al. teach high voltage switching elements, wherein said power supply is connected to targets via said high voltage switching elements for allowing said targets to operate alternatively as cathode and anode. (Geodicke Fig. 1; Teschner et al. ‘174 Figs. 9-11)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein step c) comprises applying a target voltage to said targets and wherein the method comprises the step of adjusting a pulse width of said target voltage for fine-tuning a thickness of the manufactured coating in an inner and outer region of the substrate.
Regarding claim 15, Teschner et al. teach controlling the pulse width by controlling the pause period. (Column 3 lines 29-40)
DEPENDENT CLAIM 16:
The difference not yet discussed is the frequency is not discussed. (Claim 16)
Regarding claim 16, Geodicke et al. teach the frequency. (Column 3 line 58) DEPENDENT CLAIM 17:
The difference not yet discussed is wherein the targets are circular. (Claim 17)
Regarding claim 17, Wickramanyaka et al. teach wherein the targets are circular. (See Fig. 2)
DEPENDENT CLAIM 20:
The difference not yet discussed is the material of the film.
Regarding claim 20, Wickramanyaka et al. teach the material of the film. (Paragraph 0046)
DEPENDENT CLAIM 23:
The difference not yet discussed is wherein the substrate comprises a single substrate, and the step of coating comprises a reactive magnetron sputtering of metal oxide with pulsed DC sputtering.
Regarding claim 23, Teschner et al. teach wherein the substrate comprises a single substrate, and the step of coating comprises a reactive magnetron sputtering of metal oxide with pulsed DC sputtering. (Fig. 3-12; Column 1 lines 46-55; Column 3 lines 11-21)
DEPENDENT CLAIM 26:
The difference not yet discussed is wherein an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Claim 26)
Regarding claim 26, Xiong teach an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 2 lines 8- 28)
DEPENDENT CLAIM 27:
The difference not yet discussed is wherein an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Claim 27)
Regarding claim 27, Xiong teach an active feedback mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 2 lines 8- 28)
DEPENDENT CLAIM 28:
The difference not yet discussed is a processing chamber comprising said cover and a sidewall element, wherein said conical, rotationally-symmetric arrangement extends from said sidewall element to said axis.
Regarding claim 28, Wickramanyaka et al. teach a processing chamber comprising said cover and a sidewall element, wherein said conical, rotationally-symmetric arrangement extends from said sidewall element to said axis. (Figs. 1,2) 
DEPENDENT CLAIM 29:
The difference not yet discussed is wherein the surface of each of said targets is aligned with the inner surface.
Regarding claim 29, Wickramanyaka et al. teach wherein the surface of each of the targets is aligned with the inner surface. (See Figs. 1,2) 
DEPENDENT CLAIM 30:
The difference not yet discussed is wherein the portion-defining surface of each of the targets faces the substrate carrier.
Regarding claim 30, Wickramanyaka et al. teach wherein the portion-defining surface of each of the targets faces the substrate carrier. (Fig. 1) 
DEPENDENT CLAIM 31:
The difference not yet discussed is wherein a surface of each of the targets that faces the substrate carrier is the portion-defining surface of each of the targets.
Regarding claim 31, Wickramanyaka et al. teach wherein a surface of each of the targets that faces the substrate carrier is the portion-defining surface of each of the targets. (Figs. 1,2) DEPENDENT CLAIM 32:
The difference not yet discussed is wherein the portion-defining surface of each of the targets defines a surface of each of the targets that performs sputtering of the substrate.
Regarding claim 32, Wickramanyaka et al. teach wherein the portion-defining surface of each of the targets defines a surface of each of the targets that performs sputtering of the substrate. (Figs. 1,2)
DEPENDENT CLAIM 33:
The difference not yet discussed is wherein each of the targets are positioned at the same height.
Regarding claim 33, Wickramanyaka et al. teach wherein each of the targets are positioned at the same height. (Figs. 1,2)
DEPENDENT CLAIM 34:
The difference not yet discussed wherein during the sputtering, the voltage applied to a specific target is unchanged while said target is operated as a cathode.
Regarding claim 34, Xiong teaches a stabilizing mechanism configured to stabilize the reactive sputtering of the substrate by use of constant voltage sputtering. (Column 4 lines 38-45 - “More specifically, in accordance with the present invention, controller 42 provides a control signal to power source 32 to adjust the power provided to target 18 such that the target (cathode) voltage is maintained at a specified constant value or within a certain specified voltage range”)
The motivation for utilizing the features of Xiong is that it allows for controlling reactive sputter deposition. (See Abstract)
DEPENDENT CLAIM 36:
	The difference not yet discussed is wherein the substrate carrier is designed to clamp the substrates in an elevated position.
	Regarding claim 36, Ye et al. teach the substrate carrier is designed to clamp the substrate in an elevated positon.  (Paragraph [0030] In alternate embodiments (not shown), the platen 154 may comprise a clamp ring, an electrostatic chuck, embedded substrate heaters, passages for backside (i.e., heat exchange) gas and/or cooling fluid, radio-frequency electrodes, and other means known to enhance a PVD process.)
DEPENDENT CLAIM 37:
	The difference not yet discussed is wherein the substrate carrier includes mechanical clamping means or an electrostatic chuck.
	Regarding claim 37, Ye et al. teach wherein the substrate carrier includes a mechanical clamping means or an electrostatic chuck.  (Paragraph 0030)
DEPENDENT CLAIM 38:
	The difference not yet discussed is wherein the means for rotating said substrate
carrier around said axis and the lifting mechanism are built as a unit.
	Regarding claim 38, Ye et al. teach wherein the means for rotating said substrate
carrier around said axis and the lifting mechanism are built as a unit.  (Paragraph 0034)
DEPENDENT CLAIM 39:
	The difference not yet discussed is wherein the method further comprises the step
of clamping said substrate to the substrate carrier in an elevated position.
	Regarding claim 39, Ye et al. teach clamping the substrate to the substrate carrier in an elevated position.  (Paragraph 0030)
The motivation for utilizing the features of Goedicke et al. is that it allows for improving the energy supplied to the apparatus. (Column 3 lines 12-15)
The motivation for utilizing the features of Teschner et al. ‘ 174 is that it allows for coating large area substrates. (Column 2 line 16)
The motivation for utilizing the features of Schiller et al. is that it allows for process stability and layer quality. (See Abstract)
The motivation for utilizing the features of Mark is that it allows using an inexpensive power source. (Column | lines 37)
The motivation for utilizing the features of Stang is that it allows for adjusting the target angles for improving qualities of the sputtered films. (See Machine Translation Paragraph 0003)
The motivation for utilizing the features of Ye et al. is that it allows for producing highly uniform films.  (Paragraph 0033)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wickramanyaka et al. by utilizing the features of Xiong AND Geodicke et al. OR Teschner et al. ‘174 OR Schiller et al. AND Mark AND Stang AND Ye et al. because it allows for controlling reactive sputter deposition, for improving the energy supplied to the apparatus or coating large area substrates, for adjusting the target angles for improving qualities of the sputtered films and 
Claims 8, 19, 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickramanyaka et al. in view of Xiong AND Geodicke et al. OR Teschner et al. ‘174 OR Schiller et al. AND Mark AND Stang AND Ye et al. as applied to claims 1 -5, 7, 10-13, 15, 16, 17, 20, 23, 26-33, 36-39 above, and further in view of Mintz (U.S. 4,595,482).
The difference not discussed is wherein said targets are arranged concentrically, with an innermost circular target surrounded by at least one ring-shaped outer target is not discussed (Claims 8, 19), wherein each of the outer sputter target has a sputtered area is not discussed (Claim 22), and wherein said at least one outer target has a sputtered area is not discussed (Claim 25).
Regarding claims 8, 19, Mintz teach targets are arranged concentrically, with an innermost circular target surrounded by at least one ring-shaped outer target. (See Figures 1,3)
Regarding claim 22, Mintz teach wherein each of the outer sputter target has a sputtered area. (Column 3 lines 34-41 - i.e. erosion areas)
Regarding claim 25, Mintz teach wherein said at least one outer target has a sputtered area. (Figures 1,3)
The motivation for utilizing the features of Mintz is that it allows for providing uniformity of material to the workpiece. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Mintz is that it allows for providing uniformity of material to the workpiece.
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wickramanyaka et al. in view of Xiong and Geodicke et al. OR Teschner et al. ‘174 OR Schiller et al. AND Mark AND Stang AND Ye et al. as applied to claims 1-5, 7, 10-13, 15, 16, 17, 20, 23, 26-33, 36-39 above, and further in view of Lamont, Jr. (U.S. Pat. 5,114,556).
The difference not yet discussed is limiting the power to less than 2 kW.
Regarding claim 35, Lamont, Jr. teaches utilizing a power of 1 kW for example. (Column 9 lines 54-64)
The motivation for utilizing the features of Lamont, Jr. is that it allows for improving step coverage. (Column 9 line 47)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Lamont, Jr. because it allows for improving step coverage.
Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach any lifting mechanism, it is argued that the newly cited reference to Ye et al. teach the lifting mechanism required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 29, 2022